 


109 HR 4784 IH: Eugene Land Conveyance Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4784 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. DeFazio introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To direct the Secretary of the Interior to convey certain Bureau of Land Management land to the City of Eugene, Oregon. 
 
 
1.Short titleThis Act may be cited as the Eugene Land Conveyance Act. 
2.DefinitionsIn this Act: 
(1)CityThe term City means the city of Eugene, Oregon. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Conveyance to the city of eugene, oregon 
(a)In GeneralNot later than 60 days after the date of enactment of this Act, the Secretary shall convey to the City, without consideration and subject to all valid existing rights, all right, title, and interest of the United States in and to the land described in subsection (b)(1) for the purposes of— 
(1)establishing a wildlife viewing area; and 
(2)the construction and operation of an environmental education center. 
(b)Description of Land 
(1)In generalThe land referred to in subsection (a) is the parcel of approximately 12 acres of land under the administrative jurisdiction of the Bureau of Land Management in Lane County, Oregon, as depicted on the map entitled Red House Property and dated April 11, 2005. 
(2)Survey 
(A)In generalThe exact acreage and legal description of the land described in paragraph (1) shall be determined by a survey acceptable to the Secretary, including an existing survey. 
(B)CostIf the Secretary determines that a new survey of the land is required, the City shall be responsible for paying the cost of the survey. 
(c)Reversion 
(1)In generalIf the Secretary determines that the land conveyed under subsection (a) is not being used for the purposes described in that subsection— 
(A)all right, title, and interest in and to the land (including any improvements to the land) shall revert to the United States; and 
(B)the United States shall have the right of immediate entry to the land. 
(2)HearingAny determination of the Secretary under paragraph (1) shall be made on the record after an opportunity for a hearing. 
(d)Additional Terms and ConditionsThe Secretary may require such additional terms and conditions for the conveyance under subsection (a) as the Secretary determines to be appropriate to protect the interests of the United States. 
 
